FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIA LOPEZ,                                    No. 09-72553

               Petitioner,                       Agency No. A076-349-034

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Emilia Lopez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion a denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lopez’s motion to reopen as

untimely because she filed the motion to reopen nearly seven years after the BIA’s

March 26, 2002, order, see 8 C.F.R. § 1003.2(c)(2), and Lopez failed to establish

that she acted with the due diligence required for equitable tolling, see

Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc) (equitable

tolling available where, despite due diligence, petitioner is unable to obtain vital

information bearing on the existence of a claim because of circumstances beyond

petitioner’s control).

      PETITION FOR REVIEW DENIED.




                                          2                                  09-72553